Citation Nr: 0517089	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  02-21 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.  

2.  Entitlement to service connection for a claimed upper 
back disorder.  

3.  Entitlement to service connection for a claimed bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from March 1971 to 
December 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the RO.  

In July 2003, the veteran testified at a hearing before the 
undersigned.  The hearing was held at the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

After obtaining the necessary release from the veteran, the 
RO must make reasonable efforts to secure medical records 
from Dr. Joe Hammer of the Dieringer Clinic in Dieringer, 
Washington.  

Next, to RO must secure a copy of the veteran's service 
personnel records or similar documentation.  

Finally, the RO should arrange for a VA orthopedic 
examination to determine whether the veteran suffers from low 
and/or upper back disabilities.  If so, an opinion regarding 
the etiology of each spinal disability diagnosed must be 
provided.  

The RO should also schedule a VA audiologic evaluation for an 
assessment of whether the veteran suffers from bilateral 
hearing loss within the meaning of 38 C.F.R. § 3.385.  If so, 
an opinion regarding the etiology thereof must be provided.  

Accordingly, the case is REMANDED for the following 
development:

1.  After securing the requisite release, 
the RO should make reasonable efforts to 
secure medical records from Dr. Joe 
Hammer of the Dieringer Clinic in 
Dieringer, Washington.  

2.  The RO should obtain the veteran's 
service personnel records or equivalent 
documentation.  

3.  The veteran should be furnished a VA 
orthopedic examination in order to 
determine whether he suffers from low 
and/or upper back disability.  The 
examiner must provide an opinion 
regarding the etiology of each such 
disability diagnosed.  The veteran's 
service and post-service medical history 
must be taken into account.  A resort to 
speculation should be avoided.  The 
claims folder, including all existing 
service medical records, must be made 
available to the examiner for review in 
conjunction with the examination.  A 
rationale for all conclusions should be 
supplied.  

4.  The veteran should be furnished a VA 
audiologic examination in order to 
determine whether he suffers from 
bilateral hearing loss disability within 
the meaning of 38 C.F.R. § 3.385.  If so, 
the examiner must provide an opinion 
regarding the etiology thereof.  The 
veteran's service and post-service 
medical history must be taken into 
account.  A resort to speculation should 
be avoided.  The claims folder, including 
all existing service medical records, 
must be made available to the examiner 
for review in conjunction with the 
examination.  A rationale for all 
conclusions should be supplied.  

5.  Next, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
remain denied, the veteran and his 
representative should be provided a 
Supplemental Statement of the Case, which 
reflects consideration of all additional 
evidence, and the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


